             Case 1:19-cv-00506-DAD-GSA Document 9 Filed 01/04/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10       NESTOR GABRIEL GONZALEZ                     1:19-cv-00506-NONE-GSA-PC
         III,
11                                                   ORDER ADOPTING FINDINGS AND
                                 Plaintiff,          RECOMMENDATIONS IN FULL
12                                                   (Doc. No. 8.)
                    v.
13                                                   ORDER DISMISSING CASE, WITHOUT
         CAPTAIN C. GOLLEHER, et al.,                PREJUDICE, FOR FAILURE TO OBEY COURT
14                                                   ORDER
                                 Defendants.         (Doc. No. 6.)
15
                                                     ORDER DIRECTING CLERK TO CLOSE CASE
16
17           Plaintiff Nestor Gabriel Gonzalez III is a state prisoner proceeding pro se with this civil
18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On September 22, 2020, findings and recommendations were entered, recommending
21   that this action be dismissed, without prejudice, for plaintiff’s failure to comply with the court’s
22   order issued on July 28, 2020. (Doc. No. 6.) Plaintiff was granted fourteen days in which to
23   file objections to the findings and recommendations. The fourteen-day time period has expired,
24   and plaintiff has not filed objections or otherwise responded to the findings and
25   recommendations. 1
26
27   1
       On October 5, 2020, the United States Postal Service returned the findings and recommendations to the
     court as undeliverable at plaintiff’s last-known address. Plaintiff has not notified the court of any change
28   in his address. Absent such notice, service at a party’s prior address is fully effective. Local Rule 182(f).

                                                          1
            Case 1:19-cv-00506-DAD-GSA Document 9 Filed 01/04/21 Page 2 of 2




 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1.      The findings and recommendations issued on September 22, 2020 (Doc. No. 8),
 7                  are adopted in full;
 8          2.      This action is dismissed, without prejudice, for plaintiff’s failure to comply with
 9                  the court’s order issued on July 28, 2020; and
10          3.      The Clerk of Court is directed to close this case.
11
     IT IS SO ORDERED.
12
13      Dated:     December 31, 2020
                                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
